Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/21 is being considered by the examiner.
Claim Objections
Claim 1 and 5 and 15 are objected to because of the following informalities:  
In the fifth clause of claim 1, "a group" is suggested to be deleted after "at least one light-emitting diode", and "the" is suggested to be deleted before "one of the plurality of interposers".
In claim 5, "visa" should be corrected to --vias--.
Claim 15 is missing a period (--.--) at its end. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 6-9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUMS (No. 2 cited foreign patent document of IDS of 3/18/21 with publication identifier WO 2017/157753 A1) in view of MONESTIER (No. 1 cited foreign patent document of IDS of 3/18/21 with publication identifier WO 2019/170489 A1).
Regarding claim 1, KUMS discloses a flexible lighting strip (FIG.s 1-15) comprising: a first group of a serially connected light-emitting diodes (see 450 FIG. 4); a second group of a serially connected light-emitting diodes (shown in FIG.s 4 and 14) in a longitudinal arrangement with the first group such that a last light-emitting diode of the first group is next to a first light-emitting diode of the second group (as shown in FIG. 4), the first group and the second group being electrically parallel (page 16 line 27-32); an anode track (see 312 FIG. 3) and a cathode track (see 314 FIG. 3) arranged substantially parallel to the longitudinal arrangement, providing electrical connection to the first group and to the second group in parallel, the anode track and the cathode track including a wire being bent (see 317 and 418 FIG.s 3 and 4) to receive compressive stress, tensile stress, or compressive stress and tensile stress and adds to the structural integrity of the strip; a third wire line (332 FIG.s 3 and 4) at a center line arranged between and approximately parallel to the anode track and the cathode track (as shown in FIG. 4); and a plurality of interposers (340 FIG. 4), each of which has mounted thereon at least one light-emitting diode (460-463 FIG. 4), one of the plurality of interposers being in contact with the anode track, the cathode track, and the third wire line and providing electrical connection to the mounted light-emitting diode.

MONESTIER (FIG.s 1-13) teaches an anode track (12 FIG.s 4-6), a cathode track (14 FIG.s 4-6) and a third wire line (see 16 FIG. 4 and 30 FIG. 6) connecting a plurality of light-emitting diode in parallel groups of serially connected diodes (as shown in FIG. 4); wherein, the anode track, the cathode track and the third wire line include a wire having a substantially circular cross section (see FIG.s 1, 5 and 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate known wires with circular cross-sections, in the structural arrangement such as taught by MONESTIRE, with the lighting strip of KUMS in accordance to a desired method of manufacture yielding a preferred structural integrity optimal for the application of the assembly. 

    PNG
    media_image1.png
    343
    884
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    763
    media_image2.png
    Greyscale

Regarding claim 2, KUMS further discloses the light-emitting diodes are connected in series between the anode track and the cathode track, a first light-emitting diode connects the anode track to a first inner segment of the third wire line, and the first inner segment connects via a second light-emitting diode to a second inner segment of the third wire line, and the second inner segment connects via a third light-emitting diode to the cathode track (evident of page 16 line 27-32 and FIG. 4)
KUMS further discusses a number of the light emitting-diodes but does not explicitly show the number being three. 
MONESTIER further teaches three light-emitting diodes are connected in series between the anode track and the cathode track, a first light-emitting diode connects the anode track to a first inner segment of the third wire line, and the first inner segment connects via a second light- emitting diode to a second inner segment of the third wire line, and the second inner segment connects via a third light-emitting diode to the cathode track (as shown in FIG.s 1, 4 and 9).

Regarding claim 6, KUMS further discloses all light emitting diodes are mounted on interposers (evident of FIG. 4).
Regarding claim 7, KUMS further discloses a routing for electrical connection is different for at least two interposers in the group (required of parallel groups of serially connected LEDs to have the first and last of each group to have a different routing. The first and last interposers are identified by 338 and 439 FIG. 4).
Regarding claim 8, KUMS further discloses at least one group of two or more light-emitting diodes and three different kinds of interposers with varied electrical routings are integrated (similar to above, this limitation is required of parallel groups of serially connected LEDs).
Regarding claim 9, MONESTIER further teaches the third wire line has a substantially circular wire that is segmented (evident of 30 FIG.s 6-9).
The motivation to combine is same as in claim 1 above. 
Regarding claim 11, MONESTIER further teaches the third wire line is substantially made from straight wire segments (evident of FIG. 7).
The motivation to combine is same as in claim 1 above. 
Regarding claim 12, MONESTIER further teaches the third wire line is substantially made from bent wire segments (evident of FIG. 8).
The motivation to combine is same as in claim 1 above. 
claim 13, KUMS further discloses the anode track and the cathode track point outwards in one plane (understood as being in one plane but pointing outward from one another, such the folds shown in FIG.s 4 and 14).
Regarding claim 14, MONESTIER further teaches the third wire line has at least one bent wire segment protruding from the plane defined by the anode track and the cathode track (evident of FIG.s 8 and 9).
The motivation to combine is same as in claim 1 above. 
Regarding claim 15, MONESTIER further teaches the third wire line has at least one bent wire segment perpendicular to the plane defined by the anode track and the cathode track (evident of FIG.s 8 and 9).
The motivation to combine is same as in claim 1 above. 
Regarding claims 16 and 17, although KUMS does not explicitly show the interposer is made out of a printed Circuit Board (PCB) or a ceramic material, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known material for the interposer, such as a PCB or a ceramic material, in accordance to a preferred structural integrity and operational modularity of the lighting strip.
Regarding claim 18, KUMS further discloses one of the interposers is positioned at one outer end of all groups and is connected to an external power line (operationally required, also structurally evident of ends of 312 and 314 in FIG. 4).
Regarding claim 20, KUMS further discloses a light assembly comprising the flexible lighting strip, wherein the light assembly comprises an electrical interface and the electrical interface is arranged to couple the vehicle light assembly to an external 
Regarding the light assembly being a vehicle light assembly, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the lighting strip for any illumination need feasible thereby, in accordance to a preferred intended use and application of the assembly.
Claims 3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KUMS in view of MONESTIER, and LI (8807796).
Regarding claim 3, although operationally required, KUMS does not explicitly show the interposer has two electrical coupling pads on a first side for connection to the light-emitting diode.
LI teaches interposers (see 1200 FIG.s 30 and 31) having two electrical coupling pads (shown in FIG. 30) on a first side for connection to a light-emitting diode (202 FIG. 31B).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate coupling pads on the interposers, such as taught by LI, with the lighting strip of KUMS in order to modularly connect the LEDs while providing a desired structural integrity. 
Regarding claim 4, LI further teaches the interposer has four coupling pads (evident of 1320 in FIG. 30) on a second side (on both sides since it is a through hole as shown in FIG. 30) for connection to the wires.
The motivation to combine is same as in claim 3 above. 
claim 5, LI further teaches the two coupling pads on the first side of the interposer are connected to two of the coupling pads of the second side of the interposer via vias (through hole of 1320 FIG. 30).
The motivation to combine is same as in claim 3 above. 
Regarding claim 19, KUMS does not explicitly show the soldering. 
LI further teaches the light-emitting diode and the wire are soldered to the interposer (shown in FIG. 31B). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to known and optimal connecting technique, such as soldering taught by LI, to connect the LEDs to the interposers of KUMS, and further to double re-flow at least one solder point, for enhanced structural integrity of the assembly in accordance to a desired application thereof. 
Response to Arguments
Applicant’s arguments dated 3/1/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875